UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________ 

JESSICA BECKER,
                                                                                                  DECISION
                                                                 Plaintiff,                         and
                                            v.                                                     ORDER

NANCY A. BERRYHILL,1 Commissioner of                                                            17-CV-00770F
 Social Security,                                                                                  (consent)

                           Defendant.
______________________________________


APPEARANCES:                                              LAW OFFICES OF KENNETH R. HILLER, PLLC
                                                          MARY ELLEN GILL, and
                                                          KENNETH R. HILLER, of Counsel
                                                          Attorneys for Plaintiff
                                                          6000 North Bailey Avenue
                                                          Suite 1A
                                                          Amherst, New York 14226

                                                           JAMES P. KENNEDY, JR.
                                                           UNITED STATES ATTORNEY
                                                           Attorney for Defendant
                                                           Federal Centre
                                                           138 Delaware Avenue
                                                           Buffalo, New York 14202
                                                                         and
                                                           PRASHANT TAMASKAR,
                                                           Special Assistant United States Attorneys, of Counsel
                                                           United States Attorney’s Office
                                                           c/o Social Security Administration
                                                           Office of General Counsel
                                                           26 Federal Plaza
                                                           Room 3904
                                                           New York, New York 10278
                                                                         and


                                                            
1
 Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Fed.R.Civ.P. 25(d), Berryhill is substituted for Carolyn W. Colvin as Defendant in this
case. No further action is required to continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                                           DENNIS J. CANNING and
                                                           KIMBERLY GOFF,
                                                           Special Assistant United States Attorneys, of Counsel
                                                           c/o Social Security Administration
                                                           Office of General Counsel
                                                           601 East 12th Street
                                                           Room 965
                                                           Kansas City, Missouri 64106


                                                                   JURISDICTION

              On June 19, 2018, the parties to this action, consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 13). The matter is presently before

the court on motions for judgment on the pleadings filed by Plaintiff on April 16, 2018

(Dkt. 9), and by Defendant on June 19, 2018 (Dkt. 12).



                                                                   BACKGROUND

              Plaintiff Jessica Becker (“Plaintiff”), brings this action under the Social Security

Act (“the Act”), 42 U.S.C. § 405(g), seeking judicial review of the Commissioner of

Social Security’s final decision denying Plaintiff’s application filed with the Social

Security Administration (“SSA”), on December 17, 2013, for Disability Insurance

Benefits under Title II of the Act (“SSDI” or “disability benefits”). Plaintiff alleges she

became disabled on October 8, 2013, based on back and neck pain, inability to bend

over or turn head, trouble walking, sitting, and standing, constant pain, depression,

anxiety, bipolar disorder, and mood swings. AR2 at 178. Plaintiff’s application was

denied on February 6, 2014, AR at 90, and at Plaintiff’s timely request, on February 17,

2016, a hearing was held in Buffalo, New York before administrative law judge Lynette

                                                            
2
 References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
February 14, 2018 (Dkt. 6).

                                                                           2 
 
Gohr (“the ALJ”). AR at 48-88. Appearing and testifying at the hearing were Plaintiff,

with legal counsel Ida Comerford (“Comerford”), and vocational expert Michele

Erbacher (“the VE”).

       On March 7, 2016, the ALJ issued a decision denying Plaintiff’s claim, AR at 24-

47 (“the ALJ’s decision”), which Plaintiff appealed to the Appeals Council, with

Comerford appointed to represent Plaintiff on her administrative appeal. AR at 124. On

June 16, 2017, the Appeals Council issued a decision denying Plaintiff’s request for

review, rendering the ALJ’s decision the Commissioner’s final decision. AR at 1-3. On

August 9, 2017, Plaintiff commenced the instant action seeking judicial review of the

ALJ’s decision.

       On April 16, 2018, Plaintiff filed a motion for judgment on the pleadings (Dkt. 9)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 9-1) (“Plaintiff’s Memorandum”). On June 19,

2018, Defendant filed a motion for judgment on the pleadings (Dkt. 12) (“Defendant’s

Motion”), attaching the Brief in Support of the Commissioner’s Motion for Judgment on

the Pleadings and in Response to Plaintiff’s Brief Pursuant to the Local Standing Order

on Social Security Cases (Dkt. 12-1) (“Defendant’s Memorandum”). On June 29, 2018,

Plaintiff filed Plaintiff’s Reply to Commissioner’s Memorandum in Support (Dkt. 14)

(“Plaintiff’s Reply”), advising Plaintiff offered no further argument but relies on the

original arguments and authorities set forth in Plaintiff’s Memorandum. Oral argument

was deemed unnecessary.

       Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                              3 
 
                                                               FACTS3

              Plaintiff Jessica Becker (“Plaintiff” or “Becker”), born December 12, 1982, was 30

years old as of October 8, 2013, her alleged disability onset date (“DOD”). AR at 157.

Plaintiff completed tenth grade in special education classes, but received no vocational

training and has not obtained a general equivalency degree (“GED”). AR at 52-53. As

of the August 30, 2016 administrative hearing, Plaintiff lived with her husband and

daughter, and had a valid driver’s license. AR at 56-57. Plaintiff’s past relevant work

(“PRW”), includes work as a cook in various restaurant establishments. AR at 82-83,

180.

              On January 29, 2014, Plaintiff, in connection with her disability benefits

application, Plaintiff underwent a consultative physical examination by Abrar Siddiqui,

M.D. (“Dr. Siddiqui”), AR at 319-22, as well as a consultative psychiatric examination by

Kristina Luna, Psy.D. (“Dr. Luna”), AR at 323-27. Dr. Siddiqui reported Plaintiff’s chief

complaints as neck pain, depression, anxiety, and bipolar disorder. AR at 319. Despite

a history of cervical bulging and herniated discs and spinal stenosis which is pinching

the nerve,4 upon physical examination, Plaintiff’s cervical spine showed full flexion,

extension, lateral flexion bilaterally, and full rotary movement bilaterally. AR at 319-21.

Dr. Siddiqi diagnosed neck pain, depression, anxiety and bipolar disorder, id. at 321,

with a fair longstanding prognosis, id. at 322, and stated Plaintiff was unlimited in her

ability to sit, stand, climb, push, pull, or carry heavy objects. Id.




                                                            
3
   In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
determining the pending motions for judgment on the pleadings.
4
   The record does not indicate the nerve involved. 

                                                                 4 
 
       Dr. Luna noted Plaintiff’s history of bipolar disorder since 2006, and current and

chronic medical conditions of neck and back pain and stiffness, muscle pain and

numbness. AR at 323. Mental status examination showed Plaintiff with dysphoric

mood, dysthymic mood, mildly impaired recent and remote memory skills, below

average intellectual functioning, fair insight and judgment, poor adaptive functioning

skills with regard to self-care, social engagement, social community awareness, self-

direction, home living, leisure, and work, and mildly limited by distractibility as to

learning new tasks and appropriately dealing with stress, although Dr. Luna reported

Plaintiff’s psychiatric problems did not appear sufficiently significant to interfere with

Plaintiff’s ability to function on a daily basis. Id. at 324-26. Dr. Luna diagnosed bipolar

II disorder, panic disorder, back and neck pain and stiffness, and muscle pain and

numbness, with fair prognosis. Id. at 326-27.



                                        DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In



                                               5 
 
reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary,5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.            Disability Determination

              The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464 (2d Cir. 1982). If the claimant meets the criteria at any of the five steps,

the inquiry ceases and the claimant is not eligible for disability benefits. 20 C.F.R. §§

404.1520 and 416.920. The first step is to determine whether the applicant is engaged

in substantial gainful activity during the period for which the benefits are claimed. 20

C.F.R. §§ 404.1520(b) and 416.920(b). The second step is whether the applicant has a


                                                            
5
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                               6 
 
severe impairment which significantly limits the physical or mental ability to do basic

work activities, as defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and

416.920(c). Third, if there is an impairment and the impairment, or its equivalent, is

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or

“the Listings”), and meets the duration requirement,6 there is a presumption of inability

to perform substantial gainful activity, and the claimant is deemed disabled, regardless

of age, education, or work experience. 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A);

20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth step, however, if the impairment

or its equivalent is not listed in Appendix 1, the Commissioner must then consider the

applicant’s “residual functional capacity” (“RFC”), which is the ability to perform physical

or mental work activities on a sustained basis, notwithstanding the limitations posed by

the applicant’s collective impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-

(f), and the demands of any past relevant work (“PRW”). 20 C.F.R. §§ 404.1520(e) and

416.920(e). If the applicant remains capable of performing PRW, disability benefits will

be denied, id., but if the applicant is unable to perform PRW relevant work, the

Commissioner, at the fifth step, must consider whether, given the applicant’s age,

education, and past work experience, the applicant “retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks and

citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of proof is on

the applicant for the first four steps, with the Commissioner bearing the burden of proof



                                                            
6
 The duration requirement mandates the impairment must last or be expected to last for at least a
continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.

                                                               7 
 
on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008).

              In the instant case, the ALJ found Plaintiff meets the Act’s insured status

requirement for SSDI through December 31, 2017, AR at 29, Plaintiff has not engaged

in substantial gainful activity since October 8, 2013, her alleged disability onset date, id.,

Plaintiff suffers from the severe impairments of degenerative disc disease of the lumbar

spine, cervicalgia, cervical spondylosis without myelopathy, and migraine headaches,

id. at 29, but that Plaintiff’s other medically determinable impairments, including anxiety,

depression, and bipolar disorder, considered singly, or in combination, do not pose

more than minimal impact on Plaintiff’s ability to do work activities, 7 id., at 30-31, such

that Plaintiff does not have an impairment or combination of impairments meeting or

medically equal to the severity of any impairment in the Listings in Appendix 1, id. at 31,

and that Plaintiff retains the RFC to perform light work including frequently handling and


                                                            
7
  Although Plaintiff testified at the administrative hearing that her primary physical complaint is
fibromyalgia, AR at 58, Plaintiff did not include fibromyalgia as a disabling condition in her disability
benefits application, AR at 178, and the ALJ found the administrative record devoid of any medical
evidence establishing Plaintiff exhibits the symptoms associated with fibromyalgia, as set forth in SSR 12-
2p (evaluating fibromyalgia) and SSR 96-4p (evaluating medically determinable physical and mental
impairments). AR at 29. Accordingly, the ALJ did not find that fibromyalgia is a medically determinable
impairment for Plaintiff. Id. at 29-30. Plaintiff does not challenge this finding. The court notes that
Plaintiff was diagnosed with fibromyalgia on February 24, 2014, AR at 441, and fibromyalgia was
suspected on February 27, 2014, for which diagnostic imaging was ordered. AR at 334. The EMG study
was conducted on March 18, 2014 and was normal, AR at 337, 339-40, yet Plaintiff continued to be
diagnosed with fibromyalgia. AR at 337 (March 18, 2014), 343 (April 8, 2014), 401 (March 17, 2015). 613
(September 15, 2015), 580 (September 28, 2015), 634 (November 30, 2015), 584 (December 29, 2015),
and 654 (January 26, 2016). According to SSR 12-2p, a diagnosis of fibromyalgia requires, inter alia, “[a]
history of “widespread pain – that is, pain in all quadrants of the body (the right and left sides of the body,
both above and below the waist.)”. The record is devoid of evidence establishing Plaintiff’s alleged pain
meets this criteria, particularly, there is no evidence of fibromyalgia pain in Plaintiff’s lower body, which is
consistent with Plaintiff’s administrative hearing testimony that fibromyalgia trigger points in her upper
body and migraine headaches prevented her from working. AR at 55-56, 58.
 
 
 
 

                                                               8 
 
fingering with the right upper extremity, but is limited to simple routine and repetitive

tasks, is unable to work at unprotected heights or around moving mechanical parts. AR

at 31-41. The ALJ concluded Plaintiff is unable to perform any PRW, AR at 41, is a

younger individual, id., with a limited education but able to communicate in English, id.,

for whom the issue of transferability of skills is not material, id. at 42, and based on the

Medical-Vocational Guidelines set forth in 20 C.F.R. Part 404, Subpt. P, Appendix 2

(“the Grids”), with the VE’s assistance, is capable of performing work existing in

significant numbers in the national economy including work as a cleaner/housekeeper,

ticket taker, and mail clerk and, as such, is not disabled as defined under the Act. Id. at

42-43. Plaintiff does not contest the ALJ’s findings with regard to the first, second, and

third steps of the five-step analysis, but argues that at step four, the ALJ improperly

weighed Dr. Luna’s consulting opinion in arriving at a determination that is not

supported by substantial evidence in the record, Plaintiff’s Memorandum at 12-14, and

failed to adequately explain the evidence on which she relied in finding Plaintiff is not

disabled. Id. at 14-15. In opposition, Defendant argues the ALJ’s conclusion regarding

Plaintiff’s RFC is consistent with Dr. Luna’s entire opinion, Defendant’s Memorandum at

16-18, and the ALJ sufficiently supported her RFC determination with references to the

relevant evidence. Id. at 18-20. Because Plaintiff does not challenge the ALJ’s findings

at the first, second and third steps, the undersigned does not address them. A review of

the administrative record establishes it does not contain substantial evidence supporting

the ALJ’s determination that Plaintiff retains the RFC to perform light work, including

frequent handling and fingering with her right upper extremity, and limited to simple




                                              9 
 
routine and repetitive tasks, and no work at unprotected heights or around moving

mechanical parts, is supported by substantial evidence in the record.

              In particular, insofar as Plaintiff maintains the ALJ ignored Dr. Luna’s finding that

Plaintiff has mild limitations in learning new tasks and appropriately dealing with stress,

Plaintiff’s Memorandum at 12, this argument is predicated on the ALJ’s failure to

reference such finding, which failure Plaintiff maintains establishes the ALJ implicitly

rejected that portion of Dr. Luna’s opinion, asserting such implicit rejection is especially

significant because stress-related limitations can substantially erode Plaintiff’s

occupational base. Id. at 12-14. A plain reading of the ALJ’s decision, however,

establishes the ALJ considered Dr. Luna’s finding that Plaintiff’s “mood was reported as

dysthymic,” AR at 39, and diagnosed Plaintiff with, inter alia, a panic disorder. Id.

Further, whether the record contains substantial evidence supporting the claimant’s

review is irrelevant as “[i]f there is substantial evidence to support the [Commissioner’s]8

determination, it must be upheld.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013).

Nor, contrary to Plaintiff’s argument, Plaintiff’s Memorandum at 14, is the ALJ required

to discuss on the record every piece of evidence that contributed to the ALJ’s decision,

so long as the record permits a reviewing court “‘to glean the rationale of an ALJ’s

decision.’” Cichocki v. Astrue, 729 F.3d 172, 178 n. 3 (2d Cir. 2013) (quoting Mongeur

v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). Significantly, here, the ALJ’s

determination that Plaintiff “is limited to simple routine and repetitive tasks, AR at 31, is

consistent with Dr. Luna’s opinion, AR at 324-25, that Plaintiff’s recent and remote

memory skills are mildly impaired, Plaintiff has below average intellectual functioning,


                                                            
8
    Unless otherwise indicated, bracketed text has been added.

                                                               10 
 
fair insight and judgment, poor adaptive functioning skills, and is mildly limited by

distractibility as to learning new tasks and appropriately dealing with stress. See

Cowley v. Berryhill, 2018 WL 2253123, at * 3 (W.D.N.Y. May 17, 2018) (holding ALJ

adequately accounted for claimant’s moderate limitation in handling stress by limiting

claimant to simple, unskilled tasks with no more than occasional changes in the work

setting). Similarly, in the instant case, the ALJ’s hypotheticals posed to the VE were

“limited to simple, routine, and repetitive tasks,” AR at 85, well within both Plaintiff’s

exertional and nonexertional limitations. Furthermore, as defined under SSR 85-15,

“unskilled work” requires “the abilities (on a sustained basis) to understand, carry out,

and remember simple instructions; to respond appropriately to supervision, coworkers,

and usual work situation; and to deal with changes in a routine work setting,” which

abilities are consistent with Dr. Luna’s determination that Plaintiff can “maintain attention

and concentration, maintain a regular schedule, perform complex tasks independently,

make appropriate decisions, and relate adequately with others,” AR at 326, and that

Plaintiff’s psychiatric problems are not “significant enough to interfere with the claimant’s

ability to function on a daily basis.” Id. Such evidence is more than sufficient to permit

the court to “glean” the ALJ’s rationale for his decision. Cichocki, 729 F.3d at 178 n. 3.

Accordingly, the ALJ’s decision is supported by substantial evidence in the record.




                                              11 
 
                                    CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 9) is DENIED; Defendant’s Motion

(Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.
                                         /s/ Leslie G. Foschio  
                                  ______________________________________
                                                LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       January 24, 2019
             Buffalo, New York




                                           12 
 
